Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1, 3, 4, 8, 10, 11 and 16-19 (now renumbered 1-10 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
In the light of amendment to claims and detailed clarifications by the applicant, the examiner withdraws the previously made rejection 35 USC 112 (a).
Furthermore, the claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “ final prediction sample included in a boundary region over the first partition and the second partition is obtained by weighted sum operation performed by assigning a first weight  greater than 0, to a first prediction sample in the first prediction block and assigning a second weight, greater than 0, to a second prediction sample in the second prediction block, a final prediction sample outside the bound region and included in the first partition is set as the same as a first prediction sample in the first prediction block, and a final prediction sample outside the boundary region and included in the second partition is set the same as a second prediction sample in the second prediction block, and whether a multiple prediction method, in which both the first prediction information and the second prediction information are used together with partitioning the current block is applied to the current block or not is determined based on a size of the current block” as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487